RECEIVED IN
                                                                        COURT OF CRIMINAL APPEALS
                                    NO.        PD-1272-15


                                                                                     DEC 09 2015
                                           IN     THE

                         COURT       OF        CRIMINAL       APPEALS

                                     AUSTIN,          TEXAS                     Abel Acosta, Clerk


                                                                                 FILED IN
                              PAUL        ANTWANN          HARLAN,
                                                                        COURT OF CRIMINAL APPEALS
                                                                               CJC 11 2375

                              THE     STATE           OF   TEXAS,            Abel Acosta, Clerk



                            From Appeal No. 06-14-00236-CR
                           Trial Court Cause No. F13-56882-K
                                    Dallas County, Texas



        MOTION    TO    SUSPEND       RULE       9.3,       PURSUANT    TO    RULE     2.

                   TEXAS     RULES        OF     APPELLATE       PROCEDURE

TO THE tt»OlABIj: JUDGES OF SAID COURT:

       COMES NOW, Paul Antwann Harlan, TDCJ #1969190, "Petitioner/* pro se, and
files this Motion to Suspend Texas Rule of Appellate Procedure Rule 9.3, the requ
irement for eleven (11) copies of a petition to be filed. Texas Rule of Appellate
Procedure Rule 2 states as follows: "On a party's motion or on its own initiative
an Appellate Court may - to expedite a decision or for other good cause - suspend
a rule of operation in a particular case and order a different procedure ..." In
support of this motion, Petitioner shows this Honorable Court the following:

                                                 I.

       The Petitionerwas convicted in.'the 4th District Court of Dallas County,
Texas, of the offense"of Aggravated Robbery, with a deadly weapon, in Cause No.
F13-56882-K, styled State of Texas vs. Paul Antwann Harlan. The Petitioner is
presently incarcerated at the French M. Robertson Unit Jones County, Abilene, TX.
Hadon to Suspend Role  -               ——               _—                         1
                                              II •

       Petitioner's request to suspend Rule 9.3 is based upon the following facts:
Texas Department of Criminal Justice does not allow copies to be made for a fee or
otherwise. The Petitioner has no means of being able to acquire the required (11)
copies of the Petition, as he is not afforded the luxury of a copy machine and
must do everything by hand; which could be lenghty and time consuming, affecting
the timeliness of Petitioner's filing of his Petition for Discretionary Review.

                                            PRAYER;

        WHEREFORE, PREMISES CONSIDERED, Petitioner prays this Honorable Court will
GRANT this motion and suspend Rule 9.3 of the Texas Rules of Appellate Procedure,
allowing Petitioner to proceed upon filing one copy of his Petition with the Court.

        I, Paul Antwann Harlan, TDCJ #1969190, being presently incarcerated at the
French M. Robertson Unit of the Texas Department of Criminal Justice in Jones Cou
nty, Texas; hereby verfiy and declare under penalty of perjury that the foregoing
statements are both true and correct, as well as offered in good faith.
       LTex.Civ.Prac.& Rem.Code § 132.001-003 et seq./Title 28 U.S.C. § 1746]
         (A signed/dated copy of this M30CN shall have the same validity as its original)
       SIGNED AND EXECUTED on this the i27i-ib                                               T^T